Exhibit 10.1

 

CONSULTANT, REPRESENTATIVE AND PROFESSIONAL SERVICES AGREEMENT

 

This Consultant, Representative and Professional Services Agreement, herein
referred to as (“Agreement”), is made by and between Vistula Communication
Services, Inc., a Delaware corporation with its principal place of business at
405 Park Avenue, Suite 801, New York, NY 10022, USA (“VCSI”), and Quest
Telecommunications, Inc., a Delaware corporation, located at 303 South Broadway,
Suite 101 Tarrytown, NY 10591, USA (“QTI”). This Agreement is effective as of
December 13, 2005 (the “Effective Date”).

 

1.                                       BACKGROUND

 

VCSI has the exclusive right to market and distribute the V-Cube™ IP-PBX
software (together with all upgrades, enhancements, derivatives, modifications,
amendments and new product releases developed during the term of this Agreement,
the “V-Cube™”) in the Territory (as defined below). VCSI desires to deploy the
V-Cube™ in the Territory and to consumers from the Territory residing outside
the Territory.  VCSI hereby (a) appoints QTI as an independent advisor and sole
and exclusive representative in the Territory to promote and assist in the
structuring and establishment of business relationships, including introducing
VCSI and the V-Cube™ to potential partners, distributors, licensees and/or
purchasers in the Territory, (b) retains QTI as its Project Management and
Operations Partner in the Territory to perform the professional services
specified in Exhibit A, as modified from time to time by mutual agreement of the
parties (the “Professional Services”) in the Territory and (c) appoints QTI as
its agent for the V-Cube™ to consumers from the Territory residing outside the
Territory other than those consumers residing in jurisdictions or territories
with respect to which VCSI or any affiliate of VCSI has granted or hereafter
grants exclusive distribution or agency rights. The “Territory” is Vietnam,
Cambodia, Malaysia and Turkey, as well as any area mutually agreed upon by QTI
and VCSI in writing.

 

2.                                       MAJOR RESPONSIBILITIES OF QTI

 

QTI will use reasonable commercial efforts to:

 

(A)                              Develop and layout the strategic plan for VCSI
establishing business relationships with key partners in the Territory.

 

(B)                                Position VCSI with leading telecommunications
companies in the Territory for marketing, distribution, and possibly
localization of VCSI’S V-Cube™.

 

(C)                                Maintain effective relationships with VCSI
business partners in the Territory.

 

(D)                               Assist VCSI with the collection of market and
technology information and other matters in developing VCSI’S strategy in the
Territory.

 

1

--------------------------------------------------------------------------------


 

(E)                                 Generate and stimulate interest in the
V-Cube™ and furnish information to VCSI in regard to market developments,
trends, and prospective partners and/or purchasers of the V-Cube™ within the
markets of the Territory.

 

(F)                                 Participate in sales promotion activities to
benefit sales of the V-Cube™ in the Territory and assist and advise VCSI and
partners in this regard within the markets of the Territory.

 

(G)                                Develop business plans for VCSI in the
Territory.

 

(H)                               Manage and coordinate the implementation of
VCSI’s marketing strategy in the Territory.

 

(I)                                    Generally assist VSCI in the
implementation and administration of all general, administrative and financial
systems in the Territory as requested by VCSI.

 

Certain responsibilities of QTI and their implementation are set forth in
Exhibit A attached hereto.

 

3.                                       MAJOR RESPONSIBILITIES OF VCSI

 

VCSI will use reasonable commercial efforts to:

 

(A)                              Endeavor to provide the V-Cube™ and support
according to any agreement entered into by VCSI with individual
telecommunication companies in the Territory.

 

(B)                                Provide QTI with appropriate corporate
marketing, sales and technical information and assistance regarding the V-Cube™,
and keep QTI informed of changes in the V-Cube™.

 

(C)                                Be directly responsible for all expenses
reasonably incurred by QTI in the development and preparation of catalogues,
advertisements, sales expenses, exhibitions and presentations created by QTI for
sales promotion of VCSI or the V-Cube™ provided that such expenditure has been
approved in writing by VCSI prior to be being incurred by QTI.

 

(D)                               Once QTI has successfully established a
business relationship with a key partner in the Territory for VCSI, VCSI will
provide sufficient resources to QTI to establish and run an operations and sales
support of a typical local office in the foreign territory to the extent deemed
necessary by VCSI in its sole discretion.

 

2

--------------------------------------------------------------------------------


 

4.                                       TERM OF AGREEMENT

 

This Agreement will become effective on the Effective Date and will expire one
year (1) year thereafter, unless (i) extended by mutual agreement,
(ii) terminated as provided elsewhere in this Agreement, or (iii) terminated
upon three (3) months written notice by either party to the other, provided,
however, that any right of QTI to compensation earned or accrued hereunder and
reimbursement of expenses will survive any such expiration or termination.  This
Agreement shall automatically renew for an additional one year (1) year term
unless either party provides at least one (1) months notice to the other party
prior to the expiration of the initial term stating that such party does not
wish to renew the Agreement.

 

5.                                       PAYMENT TERMS

 

(A)                              CONSULTANT FEES: VCSI agrees to pay QTI
consultant fees for the services outlined in this Agreement. The consultant fees
shall be payable as follows:

 

(i)  Upon execution by VCSI of a memorandum of understanding with Saigon Post
and Telecommunications Services Corporation (“SPT”) with respect to the V-Cube™,
a fee in the amount of Twenty-five thousand dollars ($25,000) shall be payable
by VCSI to QTI.

 

(ii)  Upon execution by VCSI of a pilot agreement with SPT with respect to the
V-Cube™ a fee in the amount of Twenty-five thousand dollars ($25,000) shall be
payable by VCSI to QTI.

 

(iii)  Upon execution by VCSI of a definitive distribution or license agreement
with SPT with respect to the V-Cube™, (A) a fee in the amount of One hundred and
fifty thousand dollars ($150,000) shall be payable by VCSI to QTI, and (B) VCSI
shall promptly issue to QTI 300,000 shares of common stock of VCSI following
delivery by QTI to VCSI of an investment representation letter substantially in
the form attached hereto as Exhibit B and such other documentation reasonably
requested by VCSI.

 

(iv)  Additional and subsequent consultant fees and commission arrangements with
respect to execution of memoranda of understanding, partnership agreements,
joint venture agreements, distribution agreements, license agreement by VCSI
with other major telecommunications companies in the Territory directly arising
from, or as a result of, the introduction by or negotiations performed by QTI
shall be as mutually agreed by the parties in writing from time to time.

 

(B)                                REVENUE COMMISSION: LICENSING AND
DISTRIBUTION: VCSI agrees to pay QTI a commission (“Commission”) at the rate of
thirty percent (30%) of the license fees actually received by VCSI from SPT, net
of sales, use and value added taxes, if any, payable by VCSI in connection
therewith, in connection with the licensing and distribution of the V-Cube™ in
the Territory. QTI will monitor the number of SPT’s IP phone users to make sure
VCSI receives all of the licensing fees as per any agreement entered into
between VCSI and SPT (the “SPT Agreement”).  Within seven (7) days following
receipt of license fees by VCSI under the SPT Agreement, VCSI shall pay to QTI
the Commission with respect to such license fees.

 

3

--------------------------------------------------------------------------------


 

(C)                                PAYMENTS; TAXES: All unpaid but accrued
consultant fees and all payments required under Section 5(B) hereof shall remain
payable by VCSI to QTI following the termination or expiration of this
Agreement. All amounts payable to QTI under this Agreement must be made in U.S.
dollars in the form of a written check, or by wire transfer to: JP Morgan Chase
Bank (ABA #021000021) in the bank account of QTI numbered 217503083665, or to
such other U.S based bank account as QTI shall designate in writing.  QTI shall
pay all foreign, federal, state, municipal and other governmental excise, sales,
use, property, customs, value added, gross receipts and other taxes, fees and
duties of any nature now in force or enacted in the future that are assessed
upon or with respect to any sums paid or owing or any rights, materials or
services provided hereunder, or otherwise arising in connection with this
Agreement, excluding taxes based on VCSI’s income.  VCSI may deduct from any
fees payable to QTI amounts it believes are required to be withheld under
federal, state or local or other applicable law, including applicable federal,
state or local income tax withholding, social security payments, disability and
other insurance premiums and payments.

 

(D)                               REIMBURSEMENT OF EXPENSES: VCSI will reimburse
QTI incurred by QTI for any reasonable expenses relating to the implementation,
testing and deployment of the V-Cube™ in the Territory including promotion,
public relations in a foreign territory (PR), traveling and entertainment (T&E)
expenses reasonably incurred by QTI in fulfilling its services hereunder
provided that such expenditure has been approved in writing by VCSI prior to be
being incurred by QTI. T&E includes, but is not limited to, airfare, hotel,
taxi, bus, limousine, rental car, meals, telephone, and facsimile charges.
Either party may propose the translation of documents into one or more languages
of the Territory, to assist QTI in fulfilling its duties, and VCSI will pay QTI
for translation of any documents VCSI authorizes to be so translated. QTI will
submit a budget of expenses for each territory for VCSI written approval prior
to proceeding.  QTI will provide VCSI with accurate and reasonably detailed
invoices, including receipts for expenses incurred, and VCSI will pay QTI for
any of the above expenses in accordance with such invoices promptly upon their
receipt. This provision shall survive the earlier termination or expiration of
this Agreement.

 

6.                                       RESPONSIBILITIES OF QTI

 

QTI shall be permitted to use the name and trade logo of VCSI solely in
connection with the performance of services hereunder. All goodwill with respect
to use of the name and logo of VCSI shall inure to the benefit of VCSI.

 

QTI agrees to comply, and shall cause his employees, agents and representatives
to comply, with all laws and ordinances, regulations and rules now or hereafter
in effect (including, without limitation, the United States Foreign Corrupt
Practices Act) in connection with this Agreement and QTI’s activities hereunder
including, without limitation, the performance of the services hereunder.

 

QTI shall provide VCSI with such information relating to the performance of
services hereunder as VCSI shall reasonably request from time to time.

 

4

--------------------------------------------------------------------------------


 

QTI shall indemnify and hold harmless VCSI and its affiliates and their
respective shareholders, officers, directors, employees and agents (the
“Indemnified Persons”) from and against any and all claims, demands,
liabilities, losses, costs and expenses (including reasonable attorneys fees) of
any kind whatsoever levied against or incurred by the Indemnified Persons
arising directly or indirectly out of conduct of QTI outside the scope of this
Agreement or QTI’s failure to perform any of its obligations under this
Agreement.

 

7.                                       RELATIONSHIP OF PARTIES

 

VCSI and QTI agree that QTI is an independent contractor. Personnel employed by
QTI who perform duties related to the Agreement will remain under the
supervision, management, and control of QTI and will not be deemed to be
employees of VCSI. QTI will have no authority, without VCSI’S prior written
consent, to sign or otherwise enter into any kind of contract, undertaking or
agreement on behalf of VCSI or any of its affiliates, or to make any promise,
warranty or representation with respect to V-Cube™ or VCSI except strictly in
accordance with VCSI materials provided to QTI with respect to the V-Cube
products, and VCSI will not be bound thereby unless it expressly agrees
otherwise.  If a customer, distributor or other business partner introduced by
QTI to VCSI chooses to deal directly with VCSI, VCSI will notify and consult
with QTI.

 

To permit QTI to freely devote its skilled personnel to services hereunder, VCSI
agrees that for the term of this Agreement and one (1) year thereafter, it will
not solicit or induce (i) any employee or independent contractor of QTI or
(ii) any former employee of QTI who was employed by QTI not less than one
(1) year prior to the date of solicitation, to terminate or breach an
employment, contractual or other relationship with QTI or to become an employee
of VCSI.

 

8.                                       NON-COMPETITION; CONFIDENTIALITY

 

QTI shall not, directly or indirectly, at any time (whether during the term of
this Agreement or thereafter), disclose any Confidential Information (defined
below) to any person, association, or other entity (other than the Affiliated
Companies, as defined below), or use, or permit or assist any person,
association, or other entity (other than an Affiliated Company) to use, any
Confidential Information, excepting only: (i) Confidential Information which
(A) is then generally available to or obtainable by the public and which did not
become so available or obtainable through the breach of any provision of this
Agreement by QTI, or (B) is obtained by QTI on a non-confidential basis from a
source other than an Affiliated Company or any agent or other representative of
an Affiliated Company and such source had the right to disclose such
Confidential Information to QTI without violating any legal, contractual,
fiduciary, or other obligation; and (ii) disclosures required by applicable law.

 

Upon termination of QTI’s engagement by VCSI (for any reason), QTI shall
immediately deliver to VCSI all documents and other materials containing any
Confidential Information which are in their possession or under their control.

 

5

--------------------------------------------------------------------------------


 

During the Restricted Period (defined below), QTI shall not, directly or
indirectly (whether individually or as a shareholder or other owner, partner,
member, director, officer, employee, consultant, creditor or agent of any
person, association, or other entity):

 

(a)                                  Enter into, engage in, or promote or assist
(financially or otherwise), directly or indirectly, any business which competes
with the business of any Affiliated Company (the “Business”) in the Territory,
provided that the foregoing shall not preclude VCSI from owning less than 1% of
the outstanding capital stock of any corporation whose shares are publicly
traded on a national securities exchange or system;

 

(b)                                 Solicit or attempt to solicit business in
competition with the Business from any person or entity (in any such case, a
“Restricted Company”), or interfere or attempt to interfere with any
relationship of any Affiliated Company with any Restricted Company;

 

(c)                                  Induce or encourage any employee, officer,
director, agent, supplier, or independent contractor of any Affiliated Company
to terminate its relationship with any such Affiliated Company, or otherwise
interfere or attempt to interfere in any way with any Affiliated Company’s
relationships with its employees, officers, directors, agents, suppliers,
independent contractors, or others;

 

(d)                                 Employ or engage any person who, at any time
within the one-year period immediately preceding such employment or engagement,
was an employee, officer, director, or agent of any Affiliated Company; or

 

(e)                                  Make any statement (oral or written) or
take any other action which would tend to disparage or diminish the reputation
of any Affiliated Company.

 

For purposes of this Agreement:

 

(i) ”Affiliated Company” shall include VCSI and all subsidiaries or affiliates
of VCSI;

 

(ii) ”Confidential Information” shall mean all trade secrets, proprietary data,
and other confidential information of any Affiliated Company, including without
limitation financial information, information relating to business operations,
services, promotional practices, suppliers, employees, independent contractors,
or other parties, and any information which any Affiliated Company is obligated
to treat as confidential pursuant to any course of dealing or any agreement to
which it is a party or otherwise bound;

 

6

--------------------------------------------------------------------------------


 

(iii) the “Restricted Period” shall mean the period beginning on the date hereof
and ending on the first anniversary of the date (the “Termination Date”) of
termination (for any reason) of QTI’s engagement hereunder (whether pursuant to
this Agreement or otherwise); and

 

QTI acknowledges and agrees that (1) the provisions of this Section 8 are
fundamental and essential for the protection of the Affiliated Companies’
legitimate business and proprietary interests, (2) such provisions are
reasonable and appropriate in all respects, and (3) in the event of any
violation by QTI of any of such provisions, the Affiliated Companies would
suffer irreparable harm and its remedies at law would be inadequate.  In the
event of any violation or attempted violation of such provisions by the QTI, the
Affiliated Companies shall be entitled to a temporary restraining order,
temporary and permanent injunctions, specific performance, and other equitable
relief, without any showing of irreparable harm or damage or the posting of any
bond, in addition to any other rights or remedies which may then be available to
the VCSI.

 

This Section 8 shall survive the termination or expiration of this Agreement.

 

9.                                       DEVELOPMENTS.

 

QTI agrees that all originals and all copies of all manuscripts, drawings,
prints, manuals, diagrams, letters, notes, notebooks, reports, models, and all
other materials containing, representing, evidencing, recording, or constituting
any Confidential Information (as defined in Section 8 hereof) however and
whenever produced (whether by Consultant, QTI), shall be the sole property of
the VCSI.

 

QTI agrees that all Confidential Information and all other discoveries,
inventions, ideas, concepts, research and other information, processes,
products, methods and improvements, or parts thereof conceived, developed, or
otherwise made by QTI alone or jointly with others and in any way relating to
any Affiliated Company’s present or proposed products, programs or services or
to tasks assigned by or pursuant to this Agreement during the period of QTI’s
engagement hereunder, whether or not patentable or subject to copyright
protection and whether or not reduced to tangible form or reduced to practice
during the period of QTI’s engagement hereunder with the Company, whether or not
made during the QTI’s regular working hours, and whether or not disclosed by QTI
to any Affiliated Company (hereinafter referred to as “Developments”), together
with all products or services which embody or emulate such Developments, shall
be the sole property of the Affiliated Companies. QTI agrees to, and hereby
assigns to VCSI, all their respective right, title and interest throughout the
world in and to all Developments and to anything tangible which evidences,
incorporates, constitutes, represents or records any such Developments. QTI
agree that all such Developments shall constitute works made for hire under the
copyright laws of the United States and hereby assigns and, to the extent any
such assignment cannot be made at present, QTI agrees to assign to VCSI all
copyrights, patents, and other proprietary rights they may have in any such
Developments, together with the right to file for and/or own wholly without
restriction United States and foreign patents, trademarks, and copyrights.  QTI
agrees to waive, and hereby waives, all moral rights or proprietary rights in or
to any Developments and, to the extent that such rights may not be

 

7

--------------------------------------------------------------------------------


 

waived, agrees not to assert such rights against any Affiliated Company or its
licensees, successors or assigns.

 

This Section 9 shall survive the termination or expiration of this Agreement.

 

10.                                 ASSIGNMENT OF AGREEMENT

 

Neither this Agreement nor any rights or obligations of either party hereunder
may be assigned without prior written consent of the other party; provided,
however, that VCSI may freely assign this Agreement to affiliates or
successors-in-interest or successors-in-title in the event of a change of
control, merger, consolidation or acquisition of all or substantially all of the
assets or business of VCSI. Subject to this Section 10, the Agreement will be
binding upon the successors and assigns of the respective parties.

 

11.                                 TERMINATION

 

This Agreement may be terminated by either party upon written notice to the
other if any of the following occur: material default of this Agreement (unless
cured within fifteen (15) days), or receivership, insolvency or assignment for
the benefit of creditors of the other party.

 

Except as expressly set forth herein, no damages, indemnity or termination
benefits whatsoever (including any compensation for goodwill established by QTI
during the term of this Agreement or for any of its lost profits or expenses)
shall be due or payable to QTI by reason of any termination of this Agreement in
accordance with its terms, and QTI expressly waives the application of any
statute, law or custom to the contrary.

 

12.                                 REPRESENTATIONS

 

VCSI represents that it has the power and authority to enter into this
Agreement, and that this Agreement does not violate the terms of any other
agreement or understanding of which it is a party. VCSI further represents that
(i) it has all legal right and authority to offer the V-Cube™ for sale in the
Territory, (ii) the sale and use of the V-Cube™ are in the manner contemplated
by VCSI’S published specifications, and VCSI and V-Cube™ literature and
representations, will not to the knowledge of VCSI violate any third party
proprietary rights, and (iii) such literature and representations of VCSI may be
relied upon by QTI in performing its duties hereunder. It is understood that QTI
will rely on representations of VCSI in its dealings with third parties
concerning VCSI. VCSI hereby indemnifies and holds harmless QTI from any cost,
expense, liability or loss incurred by QTI as a result of any violation of such
representations and warranties.

 

QTI represents that it has the power and authority to enter into this Agreement,
and that this Agreement does not violate the terms of any other agreement or
understanding of which it is a party. QTI hereby indemnifies and holds harmless
VCSI from any cost, expense, liability or loss incurred by QTI as a result of
any violation of the representations and warranties.

 

8

--------------------------------------------------------------------------------


 

13.                                 LIMITATION OF LIABILITY

 

In no event will either party hereto be liable for any special, indirect,
incidental or consequential damages, or any damages resulting from loss of
profits arising out of or in connection with this Agreement or the services
performed hereunder, whether in an action based on contract or tort including
any action for negligence. Neither party will be liable for any damages other
than for the gross negligence or intentional misconduct of its agents. In no
event will QTI’S total liability for any damages in any action arising out of or
in connection with this Agreement exceed the total amount paid to QTI by VCSI
under this Agreement. This Section 13 shall survive the termination or
expiration of this Agreement.

 

14.                                 NOTICES

 

Any notice, request, demand, or other communication required or permitted under
this Agreement will be deemed to be properly given three (3) days after dispatch
through the U.S. Postal Service, postage prepaid, or one (1) day after dispatch
with charges prepaid through an established and reputable national courier, or
when made by confirmed facsimile, addressed to the respective party at the
address stated above in this Agreement, or at such other address as that party
may designate in writing in the future.

 

15.                                 GOVERNING LAW

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York without regard to principles of conflicts of law.  QTI and
VCSI hereby consent to the exclusive jurisdiction of the courts of the State of
New York in the event of any dispute arising hereunder.

 

16.                                 DISPUTE RESOLUTION: ARBITRATION

 

At the written request of a party, each party shall appoint a knowledgeable,
responsible representative to meet and negotiate in good faith to resolve any
dispute arising under this Agreement. The parties intend that these negotiations
be conducted by non-lawyer, business representatives. The discussions shall be
left to the discretion of the representatives. The representatives may agree to
use any alternative dispute resolution procedures such as mediation to assist in
the negotiations. Discussions and correspondence among the representatives for
purposes of these negotiations shall be treated as confidential information
developed for purposes of settlement, shall be exempt from discovery and
production, and shall not be admissible in the arbitration described below or in
any lawsuit without the concurrence of all parties. Documents not prepared for
purposes of the negotiations are not so exempted and may, if otherwise
admissible, be admitted in evidence in the arbitration or lawsuit.

 

If the negotiations do not resolve the dispute within sixty (60) days of the
initial written request, the dispute will be submitted to binding arbitration
under the Commercial Arbitration Rules of the American Arbitration Association
presided over by a single arbitrator selected pursuant to those rules. A party
may demand such arbitration, in accordance with the procedures

 

9

--------------------------------------------------------------------------------


 

set out in those rules, at the office of the American Arbitration Association
closest to the other party.

 

Discovery shall be limited to no more than two (2) depositions, and a combined
total of not more than twenty-five (25) individual interrogatories, requests for
admission and demands for document production, unless otherwise agreed. Each
party shall bear its own cost of these procedures (except document reproduction,
which will be reimbursed by the other party), and share equally in the expense
of the arbitrator.

 

17.                                 ENTIRE AGREEMENT

 

This Agreement sets forth the entire Agreement between the parties with regard
to the subject matter thereof. This Agreement replaces any representations or
statements, oral or written, made about the subject matter of this Agreement.
This Agreement may be amended only by a written agreement signed by both
parties. If any of the provisions of this Agreement are found or deemed by a
court of competent jurisdiction to be invalid or unenforceable, the parties
intend that they be severed from the remainder of this Agreement, and not cause
its invalidity or unenforceability. A party’s waiver of any breach of a
provision of this Agreement will not constitute a waiver or any other provision,
or of any other breach of the same provision.  This agreement may be executed
via facsimile and in counterpart, and a copy of the executed agreement shall
serve as an original.

 

[Remainder of page intentionally left blank]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Consultant, Representative and
Professional Services Agreement to be executed by their duly authorized
representatives as of the Effective Date:

 

 

VISTULA COMMUNICATIONS SERVICES, INC.

 

 

 

 

 

By:

/s/Rupert Galliers-Pratt

 

 

Name: Rupert Galliers-Pratt

 

Date: December 13, 2005

 

 

 

 

 

QUEST TELECOMMUNICATIONS, INC.

 

 

 

 

 

By:

/s/ Victor H. Duong

 

 

Name: Victor H. Duong

 

Date: December 13, 2005

 

11

--------------------------------------------------------------------------------


 

EXHIBIT A

TERRITORY PLAN

 

1.                                       Do final evaluation of potential
partners in the Territory

•                                          clarify objectives with partners in
the Territory

•                                          narrow the list of potential partners
in the Territory and consider other potential partners in the Territory

•                                          follow up with potential partners in
the Territory to ensure continued interest.

 

2.                                       Visit the Territory to negotiate
distribution and licensing agreements with strategic partners in the Territory.

•                                          solicit proposals from strategic
partners in the Territory.

•                                          negotiate deal terms in consultation
with VCSI

 

3.                                       Facilitate start-up of partnership and
dialogue between VCSI and partners in the Territory

•                                          help coordinate press announcements

•                                          monitor initial progress of
distributors

•                                          assist VCSI in follow-up with primary
distributors

•                                          manage processes and relationship
between VCSI and partners

 

4.                                       Establish appropriate pricing plan for
the Territory if requested by VCSI

•                                          work with VCSI to understand costs

•                                          work with VCSI to finalize pricing
for Territory

•                                          announce pricing in the Territory

 

5.                                       Facilitate sales goals for the
Territory

•                                          work with VCSI to set sales goals

•                                          define key accounts to generate
business over the next fiscal year

•                                          help get into accounts at high levels

•                                          assist in closing

 

6.                                       Facilitate revenue goals for the
Territory

•                                          work with VCSI to set revenue goals

•                                          work with VCSI to implement revenue
goals

 

7.                                       Facilitate establishment of VCSI
operations in the Territory as directed by VCSI

•                                          work with VCSI to set staffing goals.

•                                          work with VCSI to hire key staffs.

•                                          work with VCSI to establish an office
in the Territory in accordance with this Agreement.

•                                          work with VCSI to establish a
support/customer care center or product technical support services.

 

12

--------------------------------------------------------------------------------


 


8.                                       FACILITATE TECHNICAL SUPPORT

 

•                                          work with VCSI to provide level 3
technical support for SPT.


•                                          WORK WITH VCSI TO SUPPORT SPT
INSTALLATION OF THE SERVICE PACKS AND TO ENSURE THAT SPT RECEIVES THE LATEST
VERSION OF V-CUBE™ SOFTWARE AS SOON AS IT IS RELEASED IN ACCORDANCE WITH SPT
AGREEMENT.


•                                          WORK WITH VCSI TO ENSURE ANY SPT’S
V-CUBE™ SOFTWARE PROBLEMS AND CODE ERRORS ARE FIXED IN A TIMELY MANNER.


 


9.                                       LICENSING FEES MONITORING

 


•                                          REPRESENT VCSI IN MONITORING THE
NUMBER OF IP PHONES DEPLOYED BY SPT.


•                                          REPRESENT VCSI TO HANDLE THE LICENSE
FEE ACCOUNT RECONCILIATION AND CALCULATION.

 

13

--------------------------------------------------------------------------------


 

EXHIBIT B

INVESTMENT REPRESENTATION LETTER

 

[                 ], 2005

 

Vistula Communications Services, Inc.

405 Park Avenue
Suite 801
New York, NY 10022

 

Re:  Acquisition of Common Stock

 

Ladies and Gentlemen:

 

This investment letter is executed and delivered in connection with the
undersigned’s acquisition of 300,000 shares (the “Shares”) of the common stock,
$.001 par value per share, of Vistula Communications Services, Inc., a Delaware
corporation (the “Corporation”).

 

The undersigned understands that the Shares have not been registered under the
United States Securities Act of 1933, as amended (the “Act”), or registered or
qualified under the securities or “Blue Sky” laws of any jurisdiction.  The
undersigned understands that the Shares will constitute “restricted securities”
within the meaning of Rule 144 promulgated under the Act.  The undersigned also
understands that the Shares may not be sold or transferred except pursuant to
exemptions contained in the Act and exemptions contained in other applicable
securities or “Blue Sky” laws and that the certificate representing the Shares
shall bear a legend to such effect.

 

The undersigned represents and warrants to the Corporation that the undersigned
is acquiring the Shares for its own account for investment, and not for, with a
view to, or in connection with the resale, assignment, or distribution thereof. 
The undersigned has no present intention to sell, hypothecate, assign,
distribute or otherwise transfer the Shares or any interest therein.  The nature
and amount of the undersigned’s investment in the Shares is consistent with the
undersigned’s investment objectives, abilities, and resources.  The undersigned
understands that the Shares are an illiquid investment, which will not become
freely transferable by reason of any “change of circumstances” whatever.  The
undersigned has adequate means of providing for its current needs and possible
contingencies and has no need for liquidity in its investment.

 

The undersigned has sufficient knowledge and experience in business and
financial matters so as to enable it to analyze and evaluate the merits and
risks of its investment in the Shares and the undersigned is capable of
protecting its interest in connection with such investment.  The undersigned is
able to bear the economic risks of such investment, including a complete loss of
the investment.

 

The undersigned has been afforded the opportunity to obtain all information that
it desires in connection with its acquisition of the Shares, and the undersigned
has received all information that it has requested in connection with such
acquisition.

 

 

 

Very truly yours,

 

 

 

 

 

Quest Telecommunications, Inc.

 

 

 

 

 

 

Name:

 

Title:

 

 

Address:

 

 

14

--------------------------------------------------------------------------------